DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., US-PGPUB 2016/0363956 (hereinafter Moore)

          Regarding Claims 1, 8 and 15. Moore discloses providing a utility meter configured for generating meter data (Abstract; Figs. 1-5) including a consumption measurement unit for generating consumption data, a real-time clock (RTC) for time stamping the consumption data to provide interval meter data during interval meter operation, and a memory for storing the interval meter data (Paragraphs [0003]; [0024], real-time clock; Paragraphs [0036]-[0037]);

responsive to a loss of power that suspends operation of the RTC, switching from the interval meter operation to begin relative time operation (Paragraph [0003], establishes relative start time during power outage from real time intervals; Fig. 3, Paragraph [0038]);

during the relative time operation storing the consumption data as relative consumption data together with a relative time as relative meter data (Paragraph [0003], stores measured energy consumption during relative time interval; Paragraph [0039])

responsive to having the power restored and then receiving a current time, the utility meter switching from the relative time operation back to the interval meter operation (Paragraph [0003], restoration of power; Paragraph [0013], real time restored; Fig. 3);

calculating a time of restoration corresponding to when the power was restored using the current time and an elapsed time since the time of restoration (Paragraph [0040], power outage duration and power resuming time, where power outage duration is also the power restoration time);

using the time of restoration and the current time, generating calculated times and then time stamping the consumption data obtained during relative time operation with the calculated times to provide time-corrected relative meter data, and the utility meter storing the time-corrected relative meter data to the memory (Paragraphs [0042]-[0043], intervals, times, usage and memory, Tables 1-3, relative time synchronized and relative time reformatted).

          Regarding Claims 3 and 10. Moore discloses quantifying an error rate of the time stamping of the consumption data during the relative time operation (Paragraph [0043], relative interval data accuracy within one interval time span of the real interval of measure)

          Regarding Claims 4 and 11. Moore discloses before the storing, aggregating the consumption data obtained during the relative time operation with the calculated times after a predetermined time period (Tables 2 and 3)

          Regarding Claims 5, 12. Moore discloses the utility meter comprises an electricity meter, a fuel gas meter, a water meter, or an oil meter (Paragraph [0014])

          Regarding Claims 6 and 13. Moore discloses the utility meter includes a wireless communications unit coupled to an antenna, and wherein the current time is received by the wireless communications unit (Paragraph [0014]; [0019]; Fig. 2B)

          Regarding Claims 7 and 14. Moore discloses the utility meter is exclusive of a battery (Paragraph [0075], non-existent battery)

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding Claims 2 and 9. The prior arts do not disclose the relative meter data uses a selected measurement interval that is at a higher resolution as compared to a resolution of the interval meter data 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schamber et al., US-PGPUB 2019/0346506, “Device and method for data preservation and power loss recovery in an electric meter.”
Wang et al., US-PGPUB 2013/0232373, “Method for performing real time clock calibration through frame number calculation and associated apparatus.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865